Title: To James Madison from Richard Taylor, 25 January 1808
From: Taylor, Richard
To: Madison, James



Dear Sir
Louisville Kntuckey 25th. of Jany. 1808

I think it must have been through your means that my son William Obtained his appointment in the Army.  I hope Sir you will not think me troublesom  when I request you to speak to the Secretary of War for som Commission of higher rank.  (I make this request supposeing the army will be Augmented)  I think Nature Intended him for the Army.  He has a Boddy capable of Induring fatigue & an active mind which pushes him on to gain credit in his profession which he wishes to make the business of his Life & I think understanding is above par.  Please give my Comps. to your Lady Unknown & believe me to be with every Centiment of Friendship & Esteem your most Obt. Servt.

Richd: Taylor

